                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
                                  MILWAUKEE DIVISION

 Donald J. Trump, Candidate for President                       )
 of the United States of America,                               )
                                                                )
                                                                )
                Plaintiff,                                      )
                                                                )
 vs.                                                            ) Case No. 2:-20-cv-01785-BHL
                                                                )
                                                                )
 The Wisconsin Elections Commission, and its                    )
 members, Ann S. Jacobs, Mark L. Thomsen,                       )
 Marge Bostelman, Dean Knudson, Robert F.                       )
 Spindell, Jr., in their official capacities, Scott             )
 McDonell in his official capacity as the Dane                  )
 County Clerk, George L. Christenson in his                     )
 official capacity as the Milwaukee County Clerk,               )
 Julietta Henry in her official capacity as the                 )
 Milwaukee Election Director, Claire Woodall-                   )
 Vogg in her official capacity as the Executive                 )
 Director of the Milwaukee Election Commission,                 )
 Mayor Tom Barrett, Jim Owczarski, Mayor Satya                  )
 Rhodes-Conway, Maribeth Witzel-Behl, Mayor                     )
 Cory Mason, Tara Coolidge, Mayor John                          )
 Antaramian, Matt Krauter, Mayor Eric Genrich,                  )
 Kris Teske, in their official Capacities; Douglas J.           )
 La Follette, Wisconsin Secretary of State, in his              )
 official capacity, and Tony Evers, Governor of                 )
 Wisconsin, in his Official capacity.                           )
                                                                )
                                                                )
                Defendants.


       PLAINTIFF’S TENDER OF PROOFS OF SERVICE OF SUMMONSES ON
                              DEFENDANTS

       Plaintiff Donald J. Trump, by counsel, hereby tenders the Proofs of Service on all the

Defendants of the Summonses issued to each respective Defendant, along with the Complaint for

Expedited Declaratory and Injunctive Relief Pursuant to Article II of the United States

Constitution, and Plaintiff’s Motion for Expedited Declaratory and Injunctive Relief and For a
                                                 1

         Case 2:20-cv-01785-BHL Filed 12/10/20 Page 1 of 2 Document 124
Hearing on the Motion for Declaratory and Injunctive Relief, copies of which are attached

hereto.

          .



                                            Respectfully Submitted,

                                            KROGER, GARDIS & REGAS, LLP


                                            /s/ William Bock, III
                                            William Bock III, Indiana Attorney No. 14777-49
                                            James A. Knauer, Indiana Attorney No. 5436-49
                                            Kevin D. Koons, Indiana Attorney No. 27915-49

                                            ATTORNEYS FOR PLAINTIFF DONALD J. TRUMP

KROGER, GARDIS & REGAS, LLP
111 Monument Circle, Suite 900
Indianapolis, IN 46204
Phone: (317) 692-9000



                                CERTIFICATE OF SERVICE

       A copy of the foregoing document was served upon all parties’ counsel of record via this
Court’s CM/ECF service on this 10th day of December, 2020.


                                            /s/ William Bock, III




                                               2

              Case 2:20-cv-01785-BHL Filed 12/10/20 Page 2 of 2 Document 124
 ,\O 4{{t   tllcr. ll(r'll) Srrrlrrrons il   it   ('ivtl r\cttrnl   ( l)agc 2 |

 C'ivil Action No. l0cvl78.5

                                                             PROOF OF SERVICT]
                             (This section should not be.filed x'ith the court unlass rcquired by l.-ad, R, Cir', P. 4(l))

               'l ltis suntlrLt4ls iltl(l lhc attachcd c()lrl)lilint-li)r'(nttnte ttfittdiritlurrl
                                                                                                   rtt,l                       rit!<,.   il   rttrrt.
                                fllA1or                 S"r,i1                    (1.,#rJ        -b*r"1
 wcrc recei'ed by rne ou                 //i(,/r,/ t el g/ An
              ii    I personally servet{ the sunrnrons and the attached cornplaint on the individval at                                                        (1ttui.t:1




                                                                                                                    ()11   (tltrtt)                                                 I ()l'

              [-l I lcli the sttttttttotts and tlte rllached                         citrnplaint at lhe irrdividual's residcnce. ol usual placc'ol'abotk u,itlt lr,r,,r,/

                                                                                                    . a person         olsuitatrle               agc- arrcl   discretion lvho rcsidcs tlrcrc.

              ot1   ldutL'l                                                        . and ntailed a cop_v to the irrdividLral's last knolvrr address: or

             $      I scrvett tlte surntnons antl the attached complaint                             ntr ('ttu,tc   tl'ittttivituut)               t\;V.g        FfOnf
              who is desigualcd by laiv {o accept scrvicc olproccss on behalf'of                                                                   bf
                                                                                                             otl (lit{')                           le/L( )rC                             ()l'


              ll    I rctunterl the sunrrnons unexecutcd becausc

              fl    Ollrer lqttil.r't'



             lr1;.' f'ces are     .'i                                     lbr travel   arrcl $                                lbr serr,ices. lbr a {otal                  ol'li            0.00

             I declare uncler pcnaltv olper.iury that this inforlrration is tt'us



[)ate:
                   ^l,rl*
                                                                                                                                              &           )^lglIa{l   litt'


                                                                                                          tlo /vl*r                       (l,l,l*ll,,!,1,,,,,,fr'r            ru,, S e.r u qr


                                                                                                   707 w, n;,relg*l,,ry.lYj
                                                                                                                                                                 ikl 3,           1st   4*{tt{*,
                                                                                                                                                                                                   -wr
                                                                                                                                                                                                Sltlr
Aclclitional irtlbmtation reeart'ling attelnpted sen.ice. elc




                            Case 2:20-cv-01785-BHL Filed 17lA3l2A Page 2 ot                                                                   2 Documenl 9-l-5
                    Case 2:20-cv-01785-BHL Filed 12/10/20 Page 1 of 1 Document 124-1
 '\()       {llr\ {i6 lJ} Sutnillons ln il ('ti,il
        4.1{l                                              r\.tron {l)itge   l}
 ('ivil     Actiorr nvo. 2(lcr 1785

                                                                                      PROoT OF SERVICI'
                                  (T'his section should not be.filed u,ith the eourt unless requircd h!'                                                       I'cd,Il. Cin p.4(t))
                    'l'lris
                              suntntons art( the attachc(l conrlllaint lil'r,r,rr,., tt'ittdit,irlttttl tutd titlt,. il                            ,ttt.t.);

                                                       w,ll   loy i'/i)r*''r'ia[ uf otn:,1^A#"J^tw;r,!rr*;,iI;fr*"
 ,,",","."1',:";1,,"'y,,T.,i,
                fl       I personally senctl tlrc surnntclus antl tlre at{ached cornplaiut on the indivi<lval al tplutct


                                                                                                                       (o11     klurt't                                                      ; (|l'

                i*l     I lell lhe sunttnons ancl thc attachecl contplairrt at the individrral's residerrct or usual ;rlacc olabotlc rri{lr                                                               ,r,,r,,r..r

                                                                                                       . a persoll ot'suitable age ancl discretion                                   u.   lro rcside: llr(:r'e.

                orrkfutt)                                                         . artcl nrailed a   cop! to the irrdivitlLral's lasl krrourr arldrcss: rlr

                fr      t scrved the surnrnons arrcl the a{achcd conrplainl orr                           (tr   tttt ti"   rl i wl i vi t l t ru l 1
                                                                                                                                                               Debonoh                     tliS
                rvho is clesignated hy larv t(l acccpt scrvicc olprocess on beharIol' (lu;

                                rlv   e           te.c\0            te             nL*                                     ldrttt:) te                         tt'
                                                                                                                                                                     70
                f       I rclumcd the sunrrnons urrcxecuted beeause                                                                                                                                       (ll


                i*i    0tlrcl     t,r1;<,t   il.r,t:




                My      l'ee's are    $                                  lbr travel   ancl $                                         lbr scn'ises. fix'a total                    ol'$            0.00

                I cleclare urrcler pcrraltv of perjury thar this inlbnnation is truc


l)atc:                nfr,lw
                                                                                                          shr+uru                             c                                                   sew     at
                                                                                                                                                                                 h,! rorres
                                                                                                                                   r
                                                                                                                                       "               r:,;,r)       ! r,(,,,,




                                                                                                       7o-/      w, usN"l*^f,$/,,f::f         !,W**l*t|,,+,r.f
                                                                                                                          .\r,li.,.tril,lr.<,tr |         'r)lW                                                         ^-
;\tLlitioual intbrnration regarding attcrntptcd scrvice"                                 ctc




                                  Case 2:20-cv-01785-BHL Filed LZ|QS|ZA Page 2 ot                                                                      2        Docunent 9-l

                        Case 2:20-cv-01785-BHL Filed 12/10/20 Page 1 of 1 Document 124-2
  .\(,4.1(l 1l{c\.{}6 ll)Surillxnlsi1       a( ivil   ..\clt(rntl)a*e   l}
  Civil i\ction No. l0cvl                  785



                                (T-his section        stnutrL,, br.ttb:tl,?f:;,',tli;]?1,,,',1[i* uirert                         hs,r.i,(t.          R.              civ. r,.4(t))
                'l'ltis
                          surrrrrrons ancl
                 /                         9f9 .lttitchcd corllrlairr{ l-o'. tuan<.ttl ituliyiluttl tt,t,l ritlt. it ctnt.t.
                 6eo1e                 L C/'rljie,vii," Ui,,i #t.t;{                                                                     -/,q dl;l*n,f.rehtwy(lenl<
 t'ers receive(l          b1,         o,   krdtc) Ah IAO                                                       "yJ;f"i.l
                                're
             f)       I personally seruecl fhe surnntons ancl thc attachecJ cornplaint on rhe inciir,i<l\tirl at                                                  tt)!(x.t,).



                                                                                                               Onklutt,t                                                                      .:t)f
            tr       I leli thc stttntttons and the attaclteil ctlrtrplaint at tlre'intlividual's resirlerrce or lsual
                                                                                                                       ltlacc r.ll'it64clr *itl-r                                                             rr,,rrrr.r

                                                                                                  , a persolt of'suilable age and cliscretion w.hu r.csides thcr.c.

            ot1    dt'tt'/                                                   . artd   tnailcd a cop\ to tlre inclividual^s last krrorirr adtlrcssl or

            l-l
                                                                                                                                       ANn/q ( *L*ZAUU Z
                     I seri'ed tltc sutntttons artcl rhe attacltcd e,ornplaint on                    (ntr,ila at   intiri<tuu!t
            ivho is designatcd by larv to acccpl scrvicc olproccss ou behal{'ol                                                                                                          lt
                                                                                                        l\11   klutt')       |          ,t leo                                                   ()f

            I        I rcturled lhe sunrrnons unexecuteel because

            fj       Ortrer rsrctil.r.t.



           lvty fbes arc          $                                 lor rravcl and $                                 fbl serr ices. lbr a total                                      ol'S             0.00

           I eleclare uucler penalty ol'periurv that tlris infbnuation is truc.



Datc         *f r leo                                                                                                                    4-
                                                                                                                                 \r'/'t t't'   .s   .,   I   yt   lta I   I   t''l



                                                                                                     *orv rvQu *,ri,i,r:,ls:,                                                        t    {rrrcr, Setv,,r

                                                                                                  70t ,v, iVot r|:,il,       Fl:)
                                                                                                                 r.ri'r' r,rr,r,i $ snl, rv.wh/,t,0{
                                                                                                                                 .\,              tt
                                                                                                                                                                                                             sJ   lEv
At{dittonal inlbnrration regarding atternpletl service. elc




                             Case 2:20-cv-01785-BHL Filed LZl03l20 Page 2 of                                                 2         Docltmenr g-4

                      Case 2:20-cv-01785-BHL Filed 12/10/20 Page 1 of 1 Document 124-3
t
     .\() 4.1(l {llc\ (16 lli Slnnln(nts rn rr( iril.\ctli,n   {l)a!:c   :)
     (''ir il Actiorr No. lt)cvl78-5

                                                                                  PROOIT OF-            SI,RvI(:},
                                 (This section should not be.t'iled x,ith thu court urrlrss required hy l.'ed.Il. Cir'. P, ,l(U)

                  'fltis suntttt0ns atl(l
                                          the itttached corltl)laitlt               fi)t'r,r,r,r., ttl ttulirttlurtl ttil(l tit!(.       il   ut   i)'
                   Au^,          S S"cohr,                 I h;;il,J;t o"i."'i ;                                        ;;*uero'r,hs                         {,{.ii,c,nr   pffus;r, (tflntui,,
     r.r'crc receiverl by nre          er    kkrtcl        tal llAO
                 [l      I personally served thc surtrtrclus and the attached cornplaint on rhe inclil,iclutl at rpt,tttt


                                                                                                                      I'tl1   ttlut;)                                             : (lt'

                 lI     llcltlltesttnttntxtsartdtheatlachedconrplitintaltlteirtdiviclual'sresiderrccorusual placcr.rl'alrorlcnitl\rutint\,i

                                                                                                    "
                                                                                                        a pcrsou olsuitable age and clisclttion n hrr rcsitles tlrtrle.

                 Qt't   (tltttt')                                             . attcl utailcd a cop.v to the irrdividual's lasl krrorrn atldrcss: or

                        I servcd tltc sutntttons artel lhe at{ached comtrllairrt oll
                F                                                                                        lrrrrrrrt,    ol utltt'iJnot)
                                                                                                                                                         ftobe*t Kal,se-
                *'ho is dcsignirted by la*'{o acccpt scrvicc ol'proccss on hehalf'of
                                                                                                                                                                                              ^t
                  Nttld*!,\N €learir, hnn                                      is S ;,   n,                    t',n   /,!it{t                 tV              o                      {)f

                [l      I rctunred thc sunrrnerns nnexecutecl because

                l*      ()rher   rr;stt il.i')'




                iv{-v l'ces   alc    S                               fbr tlavel   ancl $                                         i'or services. lirr a total          ol'$             0 00

                I cleclare undcr penillly ol'pcrlur-v that this inlbrnration is truc.



    [)a tc:
               vlrlrp                                                                                                                              /:

                                                                                                         fhoru,               *r 4*l:y,,!1,,,,,uX-^, fur'uer

                                                                                                                                                                           o l,   **:{!
    i\dditional irrlbnraliort regarcling altelnpre(l sen'ice,                       etc.:
                                                                                                    '707 w,                     t40     t rl
                                                                                                                                               ^*,i,,fJ:ri,:                                       f,
                                                                                                                                                                                                   *




                                  Case 2.20-cv-01-785-BHL Filed                                L?lA!20                   Page 2 of                 2      Doctttttettt     I
                         Case 2:20-cv-01785-BHL Filed 12/10/20 Page 1 of 1 Document 124-4
 ,\(l 4{t} {l{cr'   (Xr     ll}   Srtnrntorts rrt ir   (   rvrl r\ctron tl}tgc   :}
 ('ivil r\ctiorr No.                 l(lcvI7lt.5

                                                                                           PR()OI. Ol'SEttvICli
                                    (T'his section slnuld not he.filed *,ith the cioilrl unless required                                   bS'   Fed, R. Cit,, P, 1(l))

              'f
                    ltis strmrnorls an(l the altitchctl contnlitint lor' ,,r,,rr,,                     tl itulitiltal ilil|   titlL. tl   ttn\'); ,              r


                    $nn 0oCzq"tgl-i                                       ,   ,(;n           C.lerL    of     rhi- 0;n1 c,! l1;lvn',1t4
 r'c.c rccci'cct b\. ruc or                      n/.,/{./ t i I                  S    I AA
             fl         I personally served the sunrmons and the altachecl courplainl on the individuitl al                                                 tphtt'a).



                                                                                                                   ()ll t'll/(''                                             : ()l'

             t*l        I tefi the sunrrnons                   arrcl   the atlached conrplaint at tlre individual's rc'siclence or usual place ol alrorlr r\ith r,,,,srr

                                                                                                         . a person olsuitable age ancl discrelion rvlro lcsider thel'c

             l1l1 iil(tlL:r                                                              and nrailed a cop)'to thc irrdividual's last krrurrrr addrcss: or

                        t ser"cd the sutntnons atttl the attachcc{ conrplaittt t)tr (,t(*,tL,ol.itrtlivitluttl)
            F,
             rvhtl is dcsignatcd                       by.' larv   to accept servicc of'proccss on irchall'of           5,l f4                                                                lrs"{
                                                                                                                Ot1 (.!(tt.:)                     t{
                                                                                                                              t           A            ao
             I          I lctuuted tlte sunrrnons urrexecuted because                                                                                                                        ('r

             fl         0rlrer       ispt'r'it.r't'




             Mv         I'ees are        $                                       lbr travel ancl S                            lix'scrvices. lirr a total              ol'$            0.00

             I declare under psnaltv ol'per.iury that this infonuution is tltre



Datc             uf6 lao
                                                                                                                                                   't' s 5t{tlLllltt't:


                                                                                                         sL*rv,,r,,,, o                                                          j Se*ve,/-
                                                                                                                                          T{i,^gli,!,s         ,,,,   ,,{!rrrt




Adcli r ioual       i   n   ibmration regarding                    attern pted        sen'ice. ctc




                                     Case 2.2A-cv-01785-BHL Filerl L2lO3l2A Page 2 of                                                       2     Doclrrllerlt 9-5

                        Case 2:20-cv-01785-BHL Filed 12/10/20 Page 1 of 1 Document 124-5
  \(,1   4{(l   tl{!'\   (16.ll} Stxnnl(rls Ir   I(   rvrl /\ctton {l)age   l)
 ('ivil r\ctiorr No,               20cv1785


                                                                                     PROOF OF Sf,RVICI]
                                  (lhis    sectiort should not be.filcd nith the court unltss raquircd by F-etl. R. Clrr P. 4(t))

                   'l'ltis
                             suntrrtons ltrtcl lhe attachu.tl cr)ntl)laint              lL'tt   (ttutr,ttl ittdit,iittttl rut,! titl(:. if ant);
           f4Rtl. L,Thsrilseru , inr. ht o{l;r:n(uapag.r1 ru ad4wls ro(rhc ldi*.oros)t, Elecrtort touyi$lonr
 rverc rcceir,ecl by.' nre an htorc,t t all
                                            I aO
          [i Ipersonitllvservedthesuuitnonsanil thcattachcrcl oornplaintonthe inciividull at4,r,r.,r.

                                                                                                                       oll tdt,r()                                         .    01.


                  iI      I leli tltc stttntnons ancl the attachecl conrplirint al tlre individual's resiclence ol                                    Lrsual place    of'alrodr riith ,r,a,,,;

                                                                                                          .a   persoll of suitable age             an<l   cliscretion rvho rcsirlc. llrer.c.

                  ot1    l,l(ttt')                                               . artcl rnailed c copr t(I the intiividLlal's lasl krronlr ar"ltlrcss:                   tlr
                         I selved tlte surnrrrons arrcl lhe attachcd complairrt ol] /lr(r,k, rtl ttttliyiltrcl)
                 F                                                                                                                                 Robu'r Ke"hoe
                 wlro is designatcd by larv to accept scrvicc olprocess on lrclrall'ol'                                                                                                           ,Ae
                   lillst outix                   6lut                s     /*finis{r'olr                         t\lt (iatti            t   al4      a,0
                 [-rt I rc'luntccl llre surrtrnons unexecute<l because                                                                                                                      ()r

                 tl      0tlrer !rixzil.it'



                 lll"v- t'er's are    S                                 lbr travcl arril    S                                   lirr scrvices. lor a toial       ol'$             0.00

                 I cleclalc undcr penalt,v ol'perjury that this infirnnation is truc



l)ate: (x{'r{2,

                                                                                                             r{rr      r,*          (4qy,il,,,,,,,,,f:,,F,rr rs                 ( o *er


                                                                                                         1c'7 t^t. yu,r.er+/t l,,f,!:,ir
                                                                                                                             Strytr', tnl{ltc,.t:             !f7, t*.*^hl*,rf
                                                                                                                                                                           g,         €il
;\dclitional infbrma{ion regareling atternpted sen ice. etc




                                Case 2.20-cv-01785-BHL Ftled                                     I?l03l2A Page 2 of 2 Document 9-10

                         Case 2:20-cv-01785-BHL Filed 12/10/20 Page 1 of 1 Document 124-6
  \()4-l(!        |l{c\   (}(r   Il}   -\rrrurrorrs rrr ;r
                                                           (   irrl.\cti(nl Il}flgc   I}
  (   ir       il ..\ctiorr No. lOcr I7t{5

                                                                                                PROOF OF S[,RVI('T-
                                         ('l'his seclion shoukl nol he.fileil n'ith the cour( unl.,s,r requircd by l"ed. R, Civ. p. 4(t))

                     'l'ltis surtlrttorls
                                          arttl tltc irllacltc(l contpllirrt lirr                          (rrrtrt: ol itrditirlttirl rtu,! titl<,, il unr1.

                                 Tou!. tVers , Qort€rrrre* o,f                                                        Wi5ao1'rg;nS
 rrc'g          1q{igi1,cd        t)!    rlc.rl        r,/,r.,r Abl                        aO
                    l-J I persottallv selvetl flte sutt.rrttorrs                           irncl the attachecl cortrplailrt on rlic indivirlttal al                        rsrl<t<e1




                                                                                                                                  Ol1   (t!ur{}                                                      :   ()1.




                                                                                                                     . a person       ol'suital'rle     age- artd       discretiorr          t    ho rcsirlc,; lher.c.

                   t\11   ((/it!t)                                                         . artcl   rrtailcil a cop) to thc ittdivicltral's last krrrllrn lrdrlrcis: or'

                   i'      I selvcd tltc sutntttttns artcl the 0tlachcd contirlainl                                  (x1 (ntutr(,,1    tntlittltntll

                   rv[rtr is clcsigttatcrl by larv to accept scrvicc ol'prticcss on br,:hlll'o[' ttu,tt.,'f ,,'..g(t*i:.ititt"t

                                                                                                                              oll ldit.')                                                                :{}t'

                 ,{       L",u,lr.d             thc sunrrnotrs unexecuterl                   becausc *e                            belrW                                                                            ()l'


                  fl      rlrl'te. (\t't,{        it\:t'




                   illy   t.:cs arc          S                                    fbl travcl     arrcl $                                    lbl scrr'iecs. lirl a lot;rl o{'5                                0.00

                   I <lcclarc urtclcr pr.rnaltv of perjurv that tlris inl'crnrrirtiorr is tlr"rc



l)irte     :       r;f 'tfz,                                                                                                                        4,         ('i' \ ,\lllt(tl!il   r




                                                                                                                           r{nr,rt          o   s      (A,t                              f0,,,,,
                                                                                                                                                                 f,,1,,1,,,,




                                                                                                                    70'/ t , narcl**f                                            \\
                                                                                                                                                               Fly! ' fr{Z, ta+l-ohu,uT
                                                                                                                                                                                                                 ;"vl7r
Adcl i t ional irr lonrratiorr rcgartling'atteur ptecl scrvice, etc.                                       :



fifU,l1a^"r !?,',00pn, Ttr* sr4r? C4;rol is elassl. Juturo eou|) t7. &lhl kW.StS.tzre.
ow) le,lrq,voiccaail- 5pok1 ru#r,r^(f{tjearrfrivr cti ;[r[{ovenrv,rgy             rniu-
                                                                      ^fao\tuiloNL'vc'
 phore *b,a srr+r€) Thn( rtll leq"{ )'ee^r^(,rrs y,lttrt-trc" (.tvt4;ltli",-"v'v
   bv t&-so9loi,br,.Te,w1"ug"n5 1*^y is rhair poluy 4r ij1;s ri*tg ,&* oll
      6t^vlc€ oF pruc€J-(,
                                       Cerse        2.20-cv-01785-8HL Filed 121A3120                                             PagSe 2        of 7- Docurnent                          51.2{l


                           Case 2:20-cv-01785-BHL Filed 12/10/20 Page 1 of 2 Document 124-7
                                                                              AFFIDAVIT OF SERVICE

                                                                     UNITED STATES DISTRICT COURT
                                                                        Eastern District of Wisconsin
      Case Number:2:2ACVfi85

      Plaintiff:
      Donald J. Trump, Candldate for Pres. of th6 Unltod States
      vs.
      Defendant:
      Tho Wsconsln Electlons Commlselon, et. al.,

      For:
      Kroger Gardis & Regas, LLP
      11 1 Monument Circle Suite 900
      lndianapolis, lN 46204

      Received by SOUTHEAST WISCONSIN PROCESS, LLC to be served on Tony Ev€rs, ln his ofllclal capacity as the Governor
                                                                                                                        of
   Wlsconein, covld-sop@dof .slata.wi.us.

   I, Johnathan Bowles, being duly swom, depose and say that on the 4th day                                  of December, 2020 at 4:i4 pm, l:
    $crvcd bycmall the within named person with the suMMoNs lN A clvll AcTloN, coMpLAtNT FoR
                                                                                             ExpEDtTED
  DEGLARToRY AilD INJUNCTIVE RELIEF PURSUANT To ARTTCLE I oF THE UNITED STATES coilsTtTuTtofl lHo
  PIAINTIFF,S MOTION FOR EXPEDITED DECLARATORY ANO INJUNCTIVE RELIEF AND FoR AN EXPEDITED }iEARING oN
  THE MOTION FOR EXPEDITED DECLARATORY AND INJUNCTIVE RELIEF with the dale and hour endorsed thereon by me,
  pursuant to Wisconsin Slate Stalutes.

  Addltional lnformallon pertalnlng to thle Servlce:
  124'?A 4:54 pm As inslrucied, the legal documents were emailed direclly lo covid-sop@doj.state.wi,us.


  I   cedfy that I am over the age of 18, I am a residenl of the State of Wisconsin and have no interesl in the above action.




                                                               L.,

                                                                       /r-,


                                                      D                       *
                                            *       FAtsgL&

                                                          nr



                    and Swom                 on the 9th day of                                                    Process
                   , 2020 in Wau                   of
                                                                                                                                        wtscoNstN PRocEss, LLc
                                                                                                                 7Al W, Moreland Blvd., Sulte 2
                                                                                                                 Waukoaha, Wl 53188
My                       Expires
                                                                                                                 {262} 650-8904

                                                                                                                 Our Job Serial Number: MDN-2020315525
                                                                                                                 Service Fee: $0.00


                                                        Copyrighlg .l992-2020 Ddlabase Seilicos, lnc. - P,ocass S6rve/s Toolbox V8.0t




lll llr il I il    il1lilililll ilt lllilil I ]t
                        Case 2:20-cv-01785-BHL Filed 12/10/20 Page 2 of 2 Document 124-7
    .{



 ,\()   4"1{t   tl{cr'     {}f)   ll}   Siltntn(nts trr      t( rrrl ;\cttorr   rl '.rgc   li
 ('ivil Aetiou No.                         lOcr. 1785



                                         (rttis stc'tion shottttt,,,, b, t'ilr:,tl?::;.,tilil)::,!i'nu,,0, hj'b'ed./r. (ir,. p. ,t())
                      'I
                           ltjs sttrnrttorrs arttl thc.a{tlcltcrl c<ltuplait)[                         fil   r,r,rir, t,t utli\itluttl .ttr,! tittt,. il tuttl.
                           ll*$lt                 (bF$               il,{,r,ro
                                                                                 | ,,            Malot oL rlv (.irV v/- Bna.,.,<"
 n'crc receitctl bv rnc (lll                            /,i,r/{,/           I   AI     il       A0
                  i--, I personal[\'serr,etl the sunttnotts arril tlre attaclrcrl courplairrt on the inclividuill al /p/i/(r'l


                                                                                                                                       t\ll   tt/.tt, )                                        ; ()l'



                                                                                                                        . a pelson ol'sLritablc agc urrcl tliscrr:tirtn rllur r"csidcs thcle"

                  tttli.lttttt                                                                  . arttl rttailccl a col)"\ lo tltc irtdiviclual's              llsl krrourr irtltlrcss:       ot'


                 {          I scrvc.l tltc sutntttons alcl the attnc}tetl complairrt {}n (rtrnt, .4 itt.!!\,i{!r.tt/
                                                                                                                     5                                             *U         UtJ   iff ,'aff,l S
                  lvho is dcsignilted by lalv to accept scrvicc ol'proccss on behall'ol'

                                                     ,f                                                                                 r,/,11.,
                                                                                Ar€-                                             p11                       fA     l,/    JO
                  f         I rctunred the sunrrnons urrcxecutcd bccausc

                 i.l        Othcr'        (sy<,t   it.t't'




                 Mv         l'ecs       alc   $                                        lbr tra\icl and                                           lbr'               firr n total ol"$               0.00

                 I clcclarc- undcr pcnaltv ol'pcljurSr that this in                                                 on rs hue

                                  tl
[)atc           raIqW                                                                                                                                                .\ S,t!l't(IllU r




                                                                                                                    lO.t                U                 l4n                        E\cd               #A
                                                                                                                         LYIJVOYG t \^J                                             s5i g g
Ailcli t ional in lirrnration legard i ng attelnllted sen'ice, ctcr




                                        Carse         2.20-cv-01785-BHL Filerl                                 QlAilZA               Page 2 of             2      Dr:cLtntenl 9-1.2

                            Case 2:20-cv-01785-BHL Filed 12/10/20 Page 1 of 1 Document 124-8
 \().1.{0 {licv. t}6   I:)   Su0'il}ro[s rn u   ('[,r],\ctron tI'agc 1]

C'ivil Action No.               20cr'178.5


                                                              PROOF OF'SNRVICE
                              (This section should nol be.filed x,ilh lhe court anlass requircd                             b1,     I:ed. R. Cir', P, J(l))

             'l'his
                       suntrttrrns rttttl thu attache<l ctrntulitittt lilt'r,r,rrrrc t,l itu!iIitltrrtl tt]t(l titl(. il tttr\']:

                  01\o' loM $*lruTT,' frlf,.1cx of ,{re u\ ol /lrl"*,tlvr,
rvere receivecl hy nre or                  t,tutt)           I
                                                                      3l   AO
             [l                                                  ^l
                   I personally servetl tlie surnm<lns and llie attache(l cornlllaint on the intlir,iclual itl (plttLt't


                                                                                                         Ofi ltlutt)                                                   (rf

            [-l I lcli lhe sunrnrorrs and the attaehed cornplaint at tlre individual's                               re.sirlence or usual phce ol'al:otle                     *itlr   r,,,,,,,,.,r


                                                                                              . 0 llcrsen o1'suitable age anel cliscrctiorr *'ho resiclcs thcrc.

            rtrl   kluttt                                                   . arrd rrrailcd acopy to thc irtdiviclual's lasl krtoutt atldress; or

            S      I servcd tlrs surnrnons ancl the attaclred complairrt an ('t.il'x,ot                       inJivithnt) Daf Onnl1                           Lf^, \
            q,ho is dcsignatcd lry law to accept scn'icc ol';rrocess on behall'o

                                                                                                      tn1   (lttt() tA                                                  ot'
                                                                                                                                       leo
            []     I returrred ihe sumrrons unexccuted becausc                                                                                                                        ()f


            n      Other       (t!,1'<il.t);




            lv{y t'ecs arc         $                                  ibr travel   ancl   S                       tbr serviccs. lirr a tofal              ol'$               0 00

            I dcclare urrcler pcnaltv ol pcriury that this infonnation is tnre



Date
             nltln                                                                                                            .\i,r'r't'r' .t siNnrlt   urr


                                                                                                 sh*wo t, b
                                                                                                            ryi#n,:.,,,,,f{:"ret,
                                                                                                                                                                   s er v       et

                                                                                              -ta1 vs, wtorvld
                                                                                                                                         Flyi,!n7,
                                                                                                                                                                   u*ul*l,?ur
Adclitional infbnnation regarding atternpfed sen icc. etc.




                              Case 2.20-cv-01785-BHL Filerl L2lA3l2A Page 2 at                                              2       Docuntent 9-LO

                   Case 2:20-cv-01785-BHL Filed 12/10/20 Page 1 of 1 Document 124-9
  1l

  \() 4Jl] tl(r't {}a) ll) Stltnlll()ni lll I ( t\tl ;\ctt(n}(l)agcl}
 ('ir' il Actiorr No. l0cl l7ll5



                             (rttis section shoutet rr, b" tiklif;?,f:;,rt'i,:'?ffi:i" quire(f                                              b1,I.'cet.   R.   Cit,.   p. 4(t))
               'I'ltis
                         sunttttrtrts atrtl tl1'. nttachctl colnDlaint lirr           rrr,arr.,   ,i   ittliti,lttttl ,ut,l titl(. it ttr   ')           .            r      I              r
                     r; ;;iil' ilc,t'i;.';ii"lji; ';iii:':,: ,:J'i';:{;;i'i;' ::J""ti M:l,,nh Lleaa,, tr}rc,or
                             i:
 n'ere receir,ccl hy' nrc {)n                     t,t,tt{) " tS
                                                                   lAla0
             fJ       [ ;lersonally served thc sutnmons and the attachcii conrplaint ein the indi\,ickal al tstt,trct


                                                                                                                 l\ll (iutt t                                                    : ()f




                                                                                                   , a pcrs()n ol'suitablc ilgc'and clisqreti()n rvho resrrles llret'c.

             t'tt|   {rltttL'}                                          . nttcl ruailed a cop}'to thc individuill's lasl                            krro*n lcldrcss: or

                                                                                                                                                                          LAz&urz
            rvho is designatccl b1, larv to acccl)t servicc of'pr'<-rccss on bchall'ol'                                                                                   ,t,
                 I                                                                                           oll ld(ilct          talvlzo
            Ll       I rctutled the suntrtrons rrnexecuted hecaust:                                                                                                                             ()r

            [--] Otlrer      r ypt,r i l.i'   )




            lvly     i'ees are    S                              fbr travel and   $                                        I'ol scrrices. fbr a total                 ol'$           0 00

            I dcclarc un<icr pcualty ol'perjury that this inlcrnnalion is truc



l)rtc':      ,al sl8o

                                                                                                               sh^       N          *,,,,,9,#,!.!,rf,,1,,&', (ro                         &( ! e{w     r
                                                                                                                             "
                                                                                             707           t'''wrelar4,
                                                                                                                                                 fl:ln,l".re? (
                                                                                                                                                                             {'q*hil#"I
;\clditional inlbrration regarding attern;lted service. etc




                            Case 2:20-cv-01785-BHL Filed l-2l03/20 Page 2                                                        al2             DocLrrnent 9-6

                     Case 2:20-cv-01785-BHL Filed 12/10/20 Page 1 of 1 Document 124-10
     "\0   44{}   tl(cv   tr$.   lll   l.iutnrni)trs Ur a   ('t\tl   z\ctit)rr   r   i,rr   :r
         lilAgion                No lOcr I 7ti5



                                        (T'his sectian ,,-hputt{ ,,,,, o"
                                                                                                   t;n,,1f;?,l},11;,Tl1),1*,lj',,,u,,,r,0                  h.t,      r.ut.*. (ir,. t,. 4(t)i
                        l'ltis sumrnons
                                                 "R'cii;"''ru{i
                                                    arrrl thr:
                                                     atta.:htd

                                                                                                         i "Ai'tilc'- "ry;"':h'e""it1,
                                                                                            u..lnlnlii

                                                                                                                                                                               o$ ep.ee.$ Bqv
    r'ere receivecl by rne on 1rlrrcr                                fe / et{aoAO
                   [l      lpersorraill'servecl tlte stitntnous                                  arrcl thc attaehed   cornlrlaint orr tlre lnclirirJ u;tl ut
                                                                                                                                                             ryl,ttt:s


                                                                                                                                 Qn     ft!.tt()           t   *l :({a"a"                         ,   !_,.

                   'i     t leli lhe sunrtrt0ns ancl lltc atlilirhe(l conrplaint
                                                                                 at tlre indir,irlual's rcsiilencc or nsuill plircr.                                                      iil Ibo,{t.        rr   i1}1 1,;1;r,1,   i
                                                                                                                      r' F"'t:ii'il i:l'-r.rii;lblc        lgt       ltrrtl rliscreliotr t\,hr.. rc.:litlgs tltt,r.t:
                  an(dutd                                                                          attcl rnailcrl a cop"\   lt) the inclividLral's last krrtx.vrr addlels..r.

              !           I se"'ed tlrc surnnrons ancr the atiacrred
                                                                     conlplainl en ittiln.,ol
                  wlro is dcsignated by
                                                                                                                                      inrititlualt         kt"ser\                        *r?a                         S4.S{
                                                             lil*'l.        acccpt sgrt'icc ol'proccss cri hc'rtall'irl'l ,t.t,r(:.tr (,r.\unt;t;ttt,t;)                                                                      CLeq\

                  []     I refunreil lhe surnrnons uns]xecuted becau,se
                                                                                                                            t\1\ /ti<:tt';       raf                 {aw                              (rl'


                                                                                                                                                                                                                       {}r
             f.r-,,h*,-,,"*,rr,,                     (Er! fes\<g iS 6q+                                            hSs.rK t;;.rt:L t$q.A
             shq-                  is             a* Srnf,l                                              medieq.l_ Agn -ru'
                                                                                                                                         YeAc<
              My        t'ee.s   are     S                                             for tml,*l        arrc! $                         lbl sclvicc,s. lilr             a   tltai of'$                000
             i declare ,rrde. penalty .r'perjriry thrrr thrs infanna,'ri
                                                                         is                                            rrrre.


 Date:        tal qla*o

                                                                                                                            Q*m to-K
                                                                                                                                 '
                                                                                                                                                !'t   i   it r<,il   ,,rr;1:)r,fK

                                                                                                                   G*- O.r. /rt::l,,.uf3o* Bqy'^ ,,i,
;\dditionaI inlirnnation regar.ding arrejnpacxl sen.ice.
                                                         efc
                                                                                                                                                                                                                   St              aa7




                                 casr: 2.20'cv-01-zB5-Bi-iL File(t izl}3l2a paqt: ? al 2
                                                                                                                                                            L.rir;tirrrr,:11 !J 7

                   Case 2:20-cv-01785-BHL Filed 12/10/20 Page 1 of 1 Document 124-11
 AO 44i) (        tkr'l.l)   Sumnrorrs irr a Civrl Acrron lPagc 1i

        Action No. 20cvl78,s

                                                                         PI|OOF    or     sER! l(:l.l
                              (?'his sct,tian should not beJile{ x,ith the {tur"t uttlert're:quire,d hy l;cd.l?. C'ir'. I>. d{t))

              This suntmons and lhc_a.ltirched cornplaint fttr (irarr., ri inr!ir:(t,t.:t           an(t trtle. ir ott.t./;
                         l\c1on Gqie- Geilal-\.
 werc receive<t by me on                ktftre)      t   a{ "t ( J?p
                      p."*onully served the surninonr
             AI                                                      ancl the atiaohed   compiainr on the iniiir.id            uaL at lptlace):




                              /oo A)- SeS+<\nt60J Jf,,,1,,,,,, txl xf,ws                                                                           rli.

             [1    Ileftthesumntonsandtheanachedcomplaintattheiniiividual'sresiclencc-orusilal placeofairotit-rvifhrir*rir,./

                                                                                    .     r pc:$v\n oi suinbie agc,lnd discretron who resides there,

             on   (date)                                             , and mailcd a copy to the individr"rr'r[':, lasr known aildress; or

             f,   I served the sutntnons and the atlached cunplaint                      $tr hnne af tndi*tlunl

             rvho is designated by law to flcuepl servics ol proccss on behali oll rr re*t.:                      ()/ otgrttuzctk?,2)


                                                                                                                                                    or

             fl   I rerumed the sumrnrrns unexecuted because                                                                                                 t-)t


             f    Other $pecdyi.



             My    I'ees are      $.                          for travei ant'l $                         for sen,iscs, lbr a tr:tal          of$      0"00

             I declare under penalty of perj'ury that tiris inftrnnation is true


Date
                  lel          ^r1    auar
                                                                                                                        ^!erye'r'
                                                                                                                                    '.t




                                                                                                  Qr,".-K Zelz-.<   Printetl xpne and titlc




                                                                                        ?-o" hor                     /J.55(   4.er+* B*l
                                                                                                                         .,;.1,;..,.
                                                                                                                         ';,r\:,,,
                                                                                                                                                                    &r
                                                                                                                                                          S4S. ?
Addi rional information legar d ing eitempted ser.,,i c c. ere




                             Case 2'.2Q-cv-A1785-Bt{L Frletl I2lO3l2A Faqt:2 ol                                      2        Docuntenl 9-1.3

                  Case 2:20-cv-01785-BHL Filed 12/10/20 Page 1 of 1 Document 124-12
                lll Slrrrnrorrs in a ('rvil,\etion
  \O 4{l) {ltcv tl(r                                 tltasc:}
 Civil .r\ction No. l0cr 173-s

                                                                        PROO}- OF SERVICE
                          (I'his section slnulel not                     x,ith thc urarl unless rcquiretl by ['utl. R. Cit', P, ,l(l))
                                                                he .filee[

              'l'l-lis suntrnons
                                 at'ld the atlached complainl fet rnaut,of irttlitklrurl un<i ritlt,. i{urt.t);
                 /l*rye &itel,t$J ,,'i,hru''r1i,i"tr"t*,i;                                     ;     ; frnhq              o{.he l\) t5ssv1t,, ilasi, *, hptn S;0,
 \\'er!, rcceivL'd try ure ou r,i      rriT     t ?,   lslgo
             f-1 lpelsonallyservetl thesurnntonsandthenttachecl cornplairrtouthcinclividutluttptacct.


                                                                                                    Qll (rlttlt   )                                                : (ll'

            fl     llettlltesttnttnuttsandtlteattachcd conrplaintattheindividual'sresiderrceorusual                                              placeol'aboclcrrillllr,ua,.,

                                                                                       . a person         of suitallle age ancl discretion                    r.r.ho reqidcq tlir'r'c.

            \tt1   (lutt')                                          . attd tttailed a cop)'to the individLral's last krrorrrr adelrcss:                          cr

            fi     I servcct thq surnnrons antl rhe a{tached complaint                 ot1   (t'uttr.ot   intitkhtutt R1bpl, jf;1ehl1|
                                                                                                                                                        t;i
            rvlro is rlcsignated by law to acccpt scrvicc ol'proccss on bchall                            of' {frqfqL 9p JiC lrv,rr\v. nunher                                           tl
            lwN" l-aw t'' / i leorit             o   n^ (rt$l tv;        s   rlo   p            L'nt {dit<:)
                                                                                                                      ,ilt lu,:                                       ()l'


            Ll     I rerlurned the summons uncrecuted because                                                                                                                    r)l'

            |I     Other ttperif.'];



            Vly    l'ces arc   S                          fbl travel ancl $                                    lbr serviccs. lirr a total               ol'$            0.00

            I declare under penalty olperjury that this intirnuation is rrre.



I)atc:       vl,tln                                                                                                   A   \i t'l'(l'\     Itgtt(tIUt(


                                                                                        Ti,ot6s                 &n*l{ l:t ri n   l<zl ,,r,rl;,
                                                                                                                                                 fVLe|l Seruetl'



                                                                                       1 01 u) . uo ne h                   *),,-i1,1,,,,,,),,,!r,              2, Wubsl,
                                                                                                                           .\.'t\'(r',r    dd.t!i'.\.\                       g: t tf'    ^\*r
,\tleli I ional in lbnration r"egarding atteulpted ser\,ice. ('tu




                          Case 2:20-cv-01785-BHL Fileci LZlA3l?A Page 2 of                                              2         DocLnnent 9-B

                   Case 2:20-cv-01785-BHL Filed 12/10/20 Page 1 of 1 Document 124-13
   It-

 ,\{}4llt (Rcv (}6 l2} Sunrrnorrr         ln   il( t\tl.\ctku(l)agc :)
 Civil Action No.              l{)o,178-5

                                                                                    PROOF OI' SER\,'ICF]
                              ('l'his section should not                 he   .filctl x,itl, tlr., court u,tl.tss requircd                 bj' Fed.   R, Ciy. P,4(l))

                  lltis sttnttttotts lttttl tltc atlilchc(l contnlaint fJ{                  il,til,tL t)l in(!iyilurrl rut,l rirlt. rt t,ilt't
               fubr,r. F Splrvdall,, 51', irv h; s 0t\;d^\a"fa0,\a iipru*bet o/-rh fi/,sco,t,sw (lwrau
                                                                                           CdndulsJioN,
 u,ere recc.iveci by rne /,/,rr.r i* I S I aO
                                  t>r.r


                tr    lpersonallyservedthesutnntonsandfheattachedcornplaintontheinrliviciLtalal(t'l(rL\',.


                                                                                                                    (\t1 ilrrr,   t                                              I (')r




                                                                                                       . a pcrson ol'suitable age alrcl cliscretinn ,ti'ho rcsicles tliclc.

                ott   ttld()                                                  . attd rttailecl a cop) to the irtclivir.lLral's lasl krrorvrr addlcsst or


               fr     t servect tltc sutntttons ancl rhe at{achc"ci conr;llaint oll                         /,,(r/nc ot   itutividuul}       RoLn*f Kdt g
                rvho is <lesignatce{ by law' to accep{ scn,icc of process on bchall'of'                                                                                                              0[
                                                                              Mir                               Qll tdutL:|              taf rlxCI                                : r)f

                [*--] I   |crtulrcd tlrs sumrnons unexccutecl                    bccaruse                                                                                                     (1I


                L.,l Otlrer (qsct:ilt't.



               My- t'ees ale     S                                    lirr travel and $                                       lirr serviccs. lilr a tolal ol'S                         0.00

               I <leclarc under penalty ol'periury thal this infonrration is rruc



l)atc
                d't[^u                                                                                       fuA                                      \   l1!r!(ll ttl'\'



                                                                                                          rl,r*0,                 (^r#,{j,,,,,,,1,1!,f                      u   Ser've,r


                                                                                                     -?ot w, norel**},,$y)                                                                          tt
                                                                                                                                             ''              ,tSt,,tu*uLa[,e,
                                                                                                                                                                        jtgg       s
Acld   iti   onal i nl'crrxat i on regarcl          i   n   g attcrnirteel serri cc. etc.




                             Case 2:20-cv-01785-BHL Filerl LilA3lZA Page 2 af                                                            2       Docurnerrt 9-17

                      Case 2:20-cv-01785-BHL Filed 12/10/20 Page 1 of 1 Document 124-14
 .\() 4-l(l lltev tl6   ll)   Surnrnons rn a       ( ivrl   r\clt()n   {l)agc:i
 ('ivil Actiorr No.             l0cvl7115



                               (rttis sec'tion stnutrt rr,                        b,.t,;1,?,,7:;.,ffiil::Ji,oquiro,!                                    h1,I;ed. R. cir. p. tu))
               'l'his
                        sunrrnons nnd thc attachgel c(lntplaint fet' (nttnta ttf ituliyi<hrtil aul titla. il tnt.t;
                  aa,glr'r                  5. Ln Folterre l^ h,, at$i.i "t c$i'1 "iiir.                                                                 r,t]ivorttv Seerer$t o,tfrMe
 r'cre rcceived bv nre                <ln      /,l,rr.,r Blil aO
             fl      I pcrsonally servctl tlte surttnrons and the attachecl complaint on the inclivicl                                                        Lt?l   at (p!,,((l


                                                                                                                          ()11 ttlut.'J                                               ; ()l'

             Ll      I leli lltr'sttnrnrons and lhe illlached conrplaint at the inclivitlual's residence ur rrsual plncc o['abrxlc lri{h rl,irr,.7

                                                                                                              . a per$oll ot'suitable agc                     lud discretiorr u,ho resides ther<..
             t-tt1   {Jartt                                                         . attcl   tttailetl a   r:(}p-v   to thc indiviclual's last knou,n adr-lress: irr

                     I servcci thc surnrn<xrs arrcl the allachccl complaint en (,ttu,,. ,>l'inlit,itlrttr!)
            F                                                                                                                                             A,uru 6lorz
             rvho is desigrratcd by lau, to accept service olprocess on bchalf'ol'                                                                        ,\
                               lt*,                                                                 _.* *__-*..-...-et1 I il i   t   t'   I               rehlzu                       : ()f

             fl      I returrretl the sunrrnons unexecuted because                                                                                                                                ()r


            f.l      0thcr     t.sJ:ttt   ifi't;




            My fbcs arc               S                                     fbr trar,el ancl $                                                lirr sc'rviccs" lirr a total     of'$        0.00

            I dcclnrc         ulrler pcnalty olper.iury thnt this inlbnnation is tlue


Date        u        lr lro                                                                                                                         il
                                                                                                                 irr*nt h* r                                                       oicrr $et"ef

                                                                                                                                                                   -.4i
                                                                                                              707          t,             Mo4.l'+,J F[r] <t;c/, LlulcatAt,
                                                                                                                                              \y'1,,,1"t uilrln,:t
                                                                                                                                                                                                   AL
Arltlititnal in{rirnation regarding attentpfed sen'ice.                                       etc
                                                                                                                                                                                                  5rr((




                               Case 2:20-cv-01785-BHL Flled                                           12ft312} Page 2 at 2 Docurnerrt !l-3

                     Case 2:20-cv-01785-BHL Filed 12/10/20 Page 1 of 1 Document 124-15
 .\() 4{l) {ltc\.           (}f)   lf) Sulrl}l(\n\   tn it   ( l\ll .\ettdlli           l)
 ('ivi l Acl iorr No. l0cr                       l 7R.i


                                                                                                     PROOF OIT ST,R\'ICI.]
                                         ('l'ltis scction should nol he.filcel with the t'ourt unless raquirad bt, I:ed, R, Cir, P, 1(0)
                     'l'ltis
                                   st-tttttttott$ itrtcl thc attachc.tl cotttlrlitittt l(r'r,r,r,rr,             ,l   in,litridtrttl tilt,l   ttl(. tl ,tn   );

                      scorr fllc bru.3l( , Drr**                                                      Luwj 1etl.
 rvcle rcccived bv nle on                             k/d/(,/ ry/A/ aO
                 i-,            I personallv servetl the sutnutous and tlrc attilched conrplairrton the individual at rpl,r,.'i


                                                                                                                                    ()I)   hktc)                                                 ; ()l




                                                                                                                  . il llerson ot'suitalrlc agc nrrd iiiscrctiorr u ho resiclcs llrcrc.

                 ctti       (d(r(!t                                                           . attd trtailecl a c()p.! to the' irtclividrtal's lasf krtor.rn address: rir'

                 I           Iscrvcd tltc sutttrnons                        artr.l   the altachcd conrplairrt en {ttiltn(,rtl itrlitiitrtl)

                 ivlttr is designatcd lry ia*'loaqcql)t scn,iccol'pretccss on lrcltall'ol- luttrtt,:olrtgrttti:ttrittrtl

                                                                                                                             l\11   ltltlr)                                                       I (!l'


                 fi          I rctL,r-uer"l thc sunrrnons urrexecuted because                                         sao bela,,t                                                                               tll'

                 il          Orltet'tspt'titit'



                 Nl,r, f ees           art'S                                           tbr trar.el   nrr<l S                                  Iol scrviccs. firr          a total til'S                  0.00

                 I <lcclare urrclcr pcnlltv of'peliury that this inl'onrrltion is tluc
                                                                                                                                                         A

l)ate     ;
                      elqh,                                                                                                                         ,{
                                                                                                                                                             \rr|r,l' r t y)!'tIili   t,



                                                                                                                        i^r**,                   (^t#,1,!,,,,,!,{f
                                                                                                                                                                                      ,!,!,*,
                                                                                                                                                                                                t S e,r' ver

                                                                                                                       7a7        tv wti.r*ta*,t,,g,il,,?rr,
                                                                                                                                                                                                ryk*},tuf
Aelclit       ional     i   n            ttl1lao ar /2"40Pn
                                hirnrati ort regarcli             rr   g   at   tclnl)ted service. elc

T[w L*nn:r.1 (:l€fLs off;ce is clos el )v,e io ervi-fr. t
sp;ke r,ui'Jr                      lr a,vorhet dEn'1"'e^r ohr sr^re)'tl"'"r
              ^,t&?rgr€Nrariv'e
                     d fli't b. t on- rl'e hrr,;e l!c"^*' 5 hry, Ctt'r^ts a(
    iq"l irr'^*en
 yla in6i\ as 'rhqr is rhe;i pohcl f,,rall Sttv{ce of pwuS.
^ti
                                       Case 2.20-cv-01-785-BHl. Filerl72lo3l20 Page 2 ol2 Docttntettl 9-LB

                        Case 2:20-cv-01785-BHL Filed 12/10/20 Page 1 of 2 Document 124-16
                                                                  AFFIDAVIT OF SERVICE

                                                        UNITED STATES DISTRICT COURT
                                                           Eastern District of Wisconsin
     Case Number: 2:20CY         17   85

     Plaintiff:
     Donald J, Trump, Candidate for Pres. of the Unlted Statee
     vs.
     Defendant:
  The Wleconsin Elections Commiseion, et. al.,

     For:
  Kroger Gardis & Regas, LLP
  111 Monument Circle Suite 900
  lndianapolis, lN 46204

  Received by SOUTHEAST WISCONSIN PROCESS, LLC to be served on Scott McDonell, in hie official capaclty as the Dane
  County Clerk, cou nty.clerk@countyofdane,com.

  l, Johnathan Bowles, being duly sworn, depose and say that on the 4th day of Decembsr,2A20 at 4:54 pm, l:

  Scrved by emall the within named person with the SUMMONS lN A CIVIL ACTION, COMPLAINT FOR EXPEDTTED
 DECLARTORY AND INJUNCTIVE RELIEF PURSUANT TO ARTICLE II OF THE UNITED CTATES CONSTITUTION, AND
 PLAINTIFF'S MOTION FOR EXPEDITED DECLARATORY AND lNJUNCTIVE RELIEF AND FOR AN EXPEDITED HEARING ON
 TtlE MOTION FOR EXPEDITED DECLARATORY AND INJUNCTIVE RELIEF with the date and hour endorsed thereon by me,
 pursuant to Wisconsin State Statutes.

 Addltional Informalion pertainlng lo thls Servlce:
 12-4-20 4:54 pm As instructed, the legal documents were emailed directly to county.clerk@countyofdane.com.


 I    certify that I am over the age of 18, I am a resident of the State of Wisconsin and have no interest in the above action




                   and Sworn               on the 9th day of
                  ,2020 in Wau                ofW
                                                                                                         sou                    wrscoNstN PRocEss, LLc
                                                                                                         707 W. Moreland Blvd., Suite 2
                                                                                                         Waukesha, Wl 53188
My                     Expires                                                                           (262) 650-8904

                                                                                                         Our Job Serial Numbar: MDN-2020315533
                                                                                                         Service Fee: $0.00


                                                Copyrighl O 1 992'?020 Oatsbase S€eices. lnc. - Pttress Serveds loolbox V8 0n




ilt   iltilIll illlilfililt il iltII iltlt
                     Case 2:20-cv-01785-BHL Filed 12/10/20 Page 2 of 2 Document 124-16
 i\(i.l{{l iltc\'   {l(r.   lf) \unilI(}ns in a ( rvrl i\ctron   (lrage 2)

 C'ir   il ,\ctiorr No. l()cv l 7R.5

                                                                                     Plto0t, oF sEt{\'tct
                                 (T'his section should nol beJiled willt the (:aut't unless required by l:ed. R, Civ. P,                                     4())
                 'l'hissuntrttonsiuttl thcaltachcdcotllt)laitlt
                                                                lot'(rtturtt'olirttliriduiti ,t,t,l titl,,.rl titn,
                                                                                        'i'^j'
                 #M"f-o';l,')['a'';''i',,r;ii];ili'                                              ;1:r""u""'tl,iri,'i'   iffi\l'r]       rhc (.;rJol               1'ne,,ue
rtcrc rcccivc(l by rrrc ()11 rtltrtt.t Ia                         rc lA0
              il      I personally servctl lhs suutntotts and the attaclted cornplaiut on the incliviclaal &t tpl,r(1.


                                                                                                                ol1 ttl,tt()                                        : ()l'

             i-i      I leli tltc suutmons and the altached corrtplnint at lhe individurl's rcsiclerrcr'or                                 r.rsual    placr'ol'nlrorle       irilll   r,r,r,,,r

                                                                                                       , a pcrson of suitable agc ancl disclctiorr r,"hrr rcsidr's tirr.'r'c.

             tltl   iltttc'l                                                   .   artd rnailcd o cop.r- to thc irrclividual's last krroun arklress: r'r

             S        t servcet lltc sutnrttons artrl the artached complainr an tn.,t,t( ot'itt<livirittu!t
                                                                                                                                      5*   fyt         ;llinrus
             who is ilcsignated by lilrv to accelll scn'icc olproccss on bclrtll'of

                                                                                                             oll klult.)         t   el,'!la 0
             f        I lelurrrccl thc sumrnons unexeculed                          becrause

             Lj      0tlrer        rtytt,t   i/.\'t.




             fvly l'ccs arc            S                               lbr travcl                                          ibr          lirl   l   total ol'lii              000

             I cleclare undcl                            ol' pr:r.iurr, that        is irtfonnation is truq
                                               yrtaltv

l)ate        \a q I ee;
                                                                                                                                                                         \                        {


                                                                                                      lcr O/4t
                                                                                                                                                                                           53rg,
Acklitipnal         irrf    ornration rcgarcling atternpte(l servise. etc
                                                                                                                                                                     '*)I


                                Case 2.20-cv-01785-BHL Flled L2fi31?O Page 2 af                                                  2    Dor;Lttnent 9-L9

                     Case 2:20-cv-01785-BHL Filed 12/10/20 Page 1 of 1 Document 124-17
    *
  .\().1{lr (l(e\     {16   ll) Sllllilrons tI l( t\11..\ilt(tt       1   l)agt'   J )

  (.'ii'il .\ction No.             l()cr,l78-s


                                                                                              PROOIi OF St              ltvl('[]
                                  ("|'lris see'tion slurultl not ha.fitett nith thc                            ttrurt    rtnless         requirtr[     b1' I-'tr4.   ll. ('iv,   I'. 1(t))
                 'l"his
                            sunrttt,rtts all(l thc illlathc(l c()n]nlailtt liil',ri,r,r, t,l irtrltri,ltrttl ttntl                          tiut   il,rnt.l
                  /lt*rr              lApaani€,r"           , 4iiyAzr[. r.F l,,g C,'r1 ,.f Ac,wrl *
 rr.crc rcccivcrl h1' nre orl                  /,/,ir,,,          I       Al S I &A
                 [i    I Perstlnall-v servstl llte sutt.tn']otts an<l the at{aclrerl corlplaint orr thc inilirirlual at rl,Lr..i


                                                                                                                                 t\11 t.lttt,,)                                              : ()t'




                                                                                                                 , a persorl ol'sLritatrle age lrrcl cliscretion rr'lur rcsides tlrcr.c.

             \ttt     ill(rto                                                            . artd trtailccl il   cop! to ths in(lividurl's lasl krrorrrr atltlrcss: rl'

             p.       I scrvcd llte sutrrti<tns anel lhe attachcd conrPlaint                                    (-*1   (lltrrnt    rtt   ittrli,idttot)       thnsits        ttlUt
             rvlto is dcsignatcd by lari to accept serviuc ol'proccss on lrclrnl{'ol'                                                                                                                          0t
                                                                                                                          l\t1    dttrt)           le            a,0                            ()f

             i-       I lctrrrrrecl lhc sunrrnons turexecutccl lrecause                                                                                                                                  ()r

             I        Othsl'      tt1t1,r'11r','




             \tv      lbcs are        I                                        lbl trur'cl    arrd li                                       fbr                 lilr a total ot'l                 0.00

            I dcclarc unrlcr'penalty of'pcriury that this                                      i         atron ls true


llale
            If,              .{           ,w


                                                                                                           101              dj-lc                                                bd *A
                                                                                                                                                                                 ,56 rgY
r\ildrtional infbmutiorr regarrliug atrctnpted scrvice,                                            ctc




                               Case 2:20-cv-01785-BFIL Frlerl                                            l2lA3l2o ?aqe 2 rrt 2                                DncLrnrerrt g.J.l

                      Case 2:20-cv-01785-BHL Filed 12/10/20 Page 1 of 1 Document 124-18
  \(, 4{(} {l(c\' {l{r ll} Srrrn[rrxrs in ll ( r\ll r\stt{)t}{ l'lgu I )
 ('ir il Action No. lOcr                  llB-5


                                                                                     PR00F OF SUR\.'tCt,l
                               ('l'his sattion shoultl nol                 be   .filcd wi(h the urt.rt unless requircd hI l.'etl, /1. ( ir,. p. l(t))
               'f'ltis
                         ;trnltttttrts iLtttl tlrg ilttitchc(l cornl)lilit)t l'\t'          (,t,trrrr, o{ rutlititlrrit!     tnti    tirlt.   it   rttn):
                     rtnjol                    5"[.r fid.i;;^*i^' ,                                            fd$oi                  ;l 4.:;r'$ !                        o       l|e*o]r,r
 rvcle received by urc orr                      r
                                              r,/,rr.
                                                          I            IAD
              f-i    I lrerscrnally servetl tlte sunrntons
                                                 ^13 and fhc attached courplaitrt on thc inclit'iclval at rltt,tttt

                                                                                                                         l\11    {tlutt)                                                       : {}f

              l--l I lcli lltc stttttttttttts attd the            attachecl contplaint at the individtral's lcsidcrrce or rrsual lrlace t,l irlrotlf rr itlr r,,,i,,,,                                                    ,



                                                                                                        , a pelson erf'suitable agc arrcl tliscrr,'tion                                   t ht lesitlus tlrr:i c.
             tn    tdt{t(t                                                      .lrtd rttaileil itc(i[)-\ to thc in<lii'idLral's                        ltrst krronrr arltlrcss: or


             fi     I scrorxi tltc surttrtrons arrrl rhc attaclrctl cornPlaint nt\ tt!,t,'!L                                     itrrtivttrtrt/t
                                                                                                                             * ft 6 f nfrff ed.
                                                                                                                           rtt
                                                                                                                                                        |}1

             rvho is dcsignarcrl by larv to accr:pr scrvicc ot-proccss                                 orr behall'ol, fl*qO f SOh.l, Alf ,^*rtfot;o*l
                                                                                                                                                                                                                      r
                  fiigotr,l dc &:i                             * hwnl*                                            ioll   {1!Lttt t
                                                                                                                                                   ra-l4 lao                                      ()l

             fj     I lclurrrcrl thc sunrrnons unqxeeutc(l because                                                                                                                                          r   )!'


             i-:    (f tlrcr   tt!.,1,( i{.i } '




             Mv     {'ees arr- $                                    fbr trar.el alrcl                                                iirr             ccs. firr a to{al                ol'\         0 00

             I dee   larr    unclcr' 1:enallv ot'pcljury' that tlris in                             on ts tfuc



[)atc:       rrf'r               lo                                                                                                                         t   t't \ tt.L'Il.ttItr.
                                                                                                                                                                                              D

                                                                                                    fct *                                                                         BLd*K
i\dditional ini'onrratiorr regarding attenlpted
                                                                                                             LTE;                                                                  s3l g'x
                                                                           serr icc. e tc




                            tlase ? 20-r;v-01785-BHL Filetl l?"10312A Page 2 ol                                                                    2        Dor:utttettl 9'14

                    Case 2:20-cv-01785-BHL Filed 12/10/20 Page 1 of 1 Document 124-19
  \O4{(l {l{c\ (}6 ll) Sillnlrons              irr   r ( rlrl,\dlt(rl {l'[gc   ])
 Civil Aetiorr No.                  2t)cr,178.5


                                                                                             PROOF OF S[:RVIC[
                                  (This seclion should not                          he   .filed x'ith the court unless re:quirtd b!'I.ar{. R. Cir'. p.,l(t))
             'I
                      ltis sttntrllotls iltl(l tllr altachcd contl)lirillt hl' t,rrur,, rtt irtlrr                  ttltttrl tt'r.l   titlr    it rrnt )
            .D&{Al Kv,,risorJ,                     h;s oFl-;"ia[ t^pact.J
                                                                  irrr                                                *      u/yre{vlb€f 0l--,1,(,1,,/,'iuo"rlr,, €luulon                                    &u*;51*
 rvere recei'cd                by ure en tdilt() GlS
                                                     l A0
            fl            I pe,r'sorrally servetl the sutnrnous and the attachcd cornplaint on the indivicktal al tltt,ttt t


                                                                                                                        t\ll t,l(t()                                                   : (lf

            il            I leli lh!'stltillxotls anil tlte altached coruplaint at thc irrdivitlual's rcsirlencr-. or rrsrral placc ol'aborle rritll ,,r,;,rtr

                                                                                                             , a person      of suitablc             agL.   alt(l cliscletion rvlro rcsitlcs tlrerr.'.

           tttr       ftl.ttt')                                                          . artcl tnailecl a uop-\ to thc irrilividiral's last krrorrrr a(ldrc:i:i: rrr


           }j             I   selvc<J thc surnrrrons arrcl the attachcd                        conr;rlaiut   etl (rdr](.f     tn<ti,itltt.l1 |6l;bU*, /r$W
           rvho is dcsignatctl by lar.r,to accept ssrvicc ol"proccss ou behall'ol'

            t^) tt {.0^J               S}    lt flaort Qtrt htAMiSlo;u                                              llll kltrlt')
                                                                                                                                                    fl.ft       ieo
           fl          I rcturrre<l the sumrrons unexecutecl hecause                                                                                                                                  rll'

           f-l        orlrer       (t!,.'( i/.i,)'




           lv{v lbes are               S                                   t'or travel ancl $                                         t'crr   scrl iccs. lbr a total            of'5           0.00

           I declare untler pennlty of perjurv that this inlonriarion is lrue



Datc        ,xhlu                                                                                                                                             .\ tiNil.tlut'\



                                                                                                              f{g u        *t hr,',1,,1,{,,,,,,,,f1,1,!t I r                           S e'ruer




                                                                                                            707 w,           tbgl6,rl,,f.!y!ut'*,?,     Wlerhtt
                                                                                                                                      ,{,,r(.,.}ir.r.,,(.\!
                                                                                                                                                                                                             t,tr
                                                                                                                                                            Syf 6
Addi t ional      i   n   {ixruati ort regarcling ii{ternpred sen,ice. etc.




                                  Case 2:20-cv-01785-BHL Filed L2103120 Page 2 af                                                                  2       DocLrnrent 9-2

                      Case 2:20-cv-01785-BHL Filed 12/10/20 Page 1 of 1 Document 124-20
F            *

    \(i   4"lil   iltc!   {t6   ll}   Su'nsr(trts ln a   (',v'l   .\clt()n tlhge ))
    (-'ivil Ar:tiorr No. lOcvl785

                                                                          PROOI.'OF SI.,R\JIC'L
                                       ('l'his setclion shoukl not bc.filed *'ith the. court unless rcquirerl fu' I.'cr!, r?. (}'r'. P. 4(l))

                       f'l1is suritrttops arttl thc altaphed
                                                                                              'i,:;;';tt;i;;
                                                                                ctlnlllairrt fot'     rtl itrtltrrtltt,tl (0t(l ritl(. il itt!rt
                                                                                                     ttt,trttt

                       tylrrii66 il firil:Bdil;                                         ,:J                                  o:;:;:;;il:r                     (!e,La,t_,t.[t,1,&ilJo,^,
    rr,crc receive.cl by urc' on                  r,t,,rc7 t ?l g I aO
                    [-l    Ipelsonallysertetl thcsuurmonsandtlreattaclrcil corlplaintouthe                                                     irrclivicl uitlattl:ltt*,1


                                                                                                                              toll hltttct                                                   : ()l'

                    L-r I leli tlte sutntnotrs itnd tlte atlacherl contplairrt at the indiviriual's rcsitlerrcr or usual placc o['alrode uiIlr                                                               lr,rrrr,'i

                                                                                                                 . a person ol'suilablq irgc arrtl discletiorr u'hrr lesitlc:i tlrelc.

                    otr   (ltttL')                                                    . arrd rnailcd a cop'r to tlte irtdividLral's lasl knori,n adclrcss: or


                  rX       I scrvecl tlte surumons arrcl the attachccl conrplairrt                               at1   /'tiu,t('rl   intirkluot)        /yf   ikg llnnl
                   u'ho is tlcsignated b;- laiv t() acct:pt scrvicc olpretcess on behalf'of'                                                                                          I.f

                                                                                          0                               tJtt ktdtr /          IA
                                                                                                                                                         '+
                                                                                                                                                                   a0
                   tr     I retuntcd the sumrnons unexecuted becausc                                                                                                                                         (]l'


                   f      OtheL (spLci/.i't:




                   iVlv l'ces are          S                                   lbr trnvel arrd   $                                       lirr sc'rr ict:s. lirr ir ltrtltl rrf'$                      0.00

                   I clcclale un<lcr pcnallv o{'pcrjur1, that this inlonrration is tr"ue



Ilatc:              r{y f *o                                                                                                                       il0*w
                                                                                                                                                     .\i,rr','r'   .r .r/gt   tLa I   tr'(


                                                                                                                       Ttrro',o'                6r,!:!,g,,{!" r,,,,f Iou'ss
                                                                                                                                                                                                Swver


                                                                                                                  7o7         w rr,*oel*,i,$!:i,,,{f, J, t                                      A,Lt;bff
Additionnl intbrnration legarding attempted seryice. etc




                                       Case 2:20-cv-01785-BHL Frled QlA3lZO Page 2 of                                                              2       Document 9-9

                          Case 2:20-cv-01785-BHL Filed 12/10/20 Page 1 of 1 Document 124-21
